DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 and 3/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is dependent on any one of claims 1 to 10.  Claim 12 is objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of 4 to 50 wt.% surfactant, and the claim also recites “…preferably from 4 to 40 wt.% of surfactant; wherein from 50 to 100 wt.%, preferably from 60 to 100 wt.%, more preferably from 8D to 100 wt.%, even more preferably from 90 to 100 wt.%, most preferably 100 wt.% of the surfactant is an edible surfactant:…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 6 recites the broad recitation of wherein (HOOC}nXCO js selected from citric acid, malic acid, tartaric acid, monoacetyl and diacetyl tartaric acid, succinic acid, oxalic acid, maleic acid, fumaric acid, malonic acid, and the claim also recites “…more preferably citric acid, lactic acid, tartaric acid, monoacetyl and diacetyl tartaric acid, where an OH is fost from an acid group to form the ester. …” which is the narrower statement of the range/limitation. 
	Claim 8 recites broad recitations of organic acid derivatives, and the claim also recites narrower statement of the range/limitation. Claim 8 recites material limitation in 
Claim 12 recites the broad recitation of 0.5 to 20 g/L of aqueous solution, and the claim also recites “…more preferably 1 to 10g/L of the detergent composition …” which is the narrower statement of the range/limitation. Also claim 12 is unclear and indefinite because recitation to “…b} optionally rinsing and drying the textile.” is unclear and indefinite whether the optionally is also for the drying.  For purposes of examination, BRI is an edible surfactant laundry treatment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2018/0042825 A1).
Lei et al. (US 2018/0042825 A1) teach on page 2, [0027] laundry detergent containing a microcapsule composition comprising the surfactant of claim 1, namely see [0099] on page 10 teaching emulsifiers can be from the class of distilled monoglycerides , mono - and diglyceride blends, propyleneglycol monoglycerides , lecithin , modified lecithins , acetylated monoglycerides , lactylated monoglyc erides , lactylated propyleneglycol monoglycerides , sorbitan esters, sorbitan - polyoxyethylene [ 20 ] monoglycerides , polyglycerol esters , DATEM ' s ( diacetyltartarate esters of monoglycerides ) , succinylated esters of monoglycerides and polyoxyethylene propylene copolymers and mixtures thereof. Most preferred surfactants are the sorbitan - polyoxy ethylene [ 20 ] monoglycerides , lecithins , and polyglycerol esters encompassing claims 1 and 8.  Page 11, [0112] teach from 0.1 to 40 percent by weight of anionic emulsifiers encompassing those of claims 1 and 9.
The enzymes of claim 10 are taught on page 17, [0180] teaching inclusion of co - enzyme Q10, papain enzyme, lipases, proteases, superoxide dismutase, fibrinolysin, desoxyribonuclease, trypsin, collagenase and sutilains.
The liquid form of the detergent as is required by claim 11, is taught on page 2, [0027].
Application in laundry is in [0008], [0027], and the example 15 on page 34-35.  

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed laundry detergent composition comprising the edible surfactant because Lei et al. suggest one of ordinary skill to formulate a liquid laundry detergent composition comprising comprising the edible surfactant in general.
	 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. US 17/275,934.
Claims 1, 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/275,897. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the detergent  composition claimed in 17/275,934 and 17/275,897 are drawn to a similar composition comprising the same edible surfactant of 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1761